                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Frankfort)

  UNITED STATES OF AMERICA,                     )
                                                )
         Plaintiff,                             )         Criminal Action No. 3: 09-007-DCR
                                                )
  V.                                            )
                                                )
  JERRY LEE SARGENT,                            )           MEMORANDUM OPINION
                                                )               AND ORDER
         Defendant.                             )

                                    ***   ***       ***     ***

       Defendant Jerry Sargent pleaded guilty to being a felon in possession of a firearm. He

was sentenced to 327 months’ imprisonment in February 2010. [Record No. 76] The sentence

was affirmed on appeal and upheld against Sargent’s challenges under 28 U.S.C. § 2255.

Sargent has now filed a motion seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132

Stat. 5194, 5239. [Record No. 134] Because Sargent has not identified extraordinary and

compelling reasons, and release would not comport with the factors identified under 18 U.S.C.

§ 3553(a), the motion will be denied.

       Prior to enactment of the First Step Act, a motion for compassionate release could only

be brought by the Director of the Bureau of Prisons (“BOP”). See 18 U.S.C. § 3582(c)(1)(A)

(2017). However, section 3582(c)(1)(A) now provides that

       the court, upon motion of the Director of the Bureau of Prisons or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights
       to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with
                                             -1-
       or without conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section 3553(a)
       to the extent that they are applicable, if it finds that—(i) extraordinary and
       compelling reasons warrant such a reduction; or (ii) the defendant is at least 70
       years of age, has served at least 30 years in prison, pursuant to a sentence
       imposed under section 3559(c), for the offense or offenses for which the
       defendant is currently imprisoned, and a determination has been made by the
       Director of the Bureau of Prisons that the defendant is not a danger to the safety
       of any other person or the community, as provided under section 3142(g); and
       that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

It appears that Sargent has exhausted his administrative remedies, as required under §

3582(c)(1)(A).

       Sargent submitted a request for compassionate release to the Warden of his BOP facility

on May 16, 2019. [Record No. 140-2] Sargent reported that he suffered from incurable

leukemia that had not been treated by the BOP and that he wished to spend his remaining time

with family. Id. The Warden denied Sargent’s request a week later, indicating that Sargent’s

conditions were being treated and that release would minimize the severity of his offense.

[Record No. 140-3] Sargent reports that he filed a formal administrative appeal, but never

received a response. [Record No. 134, p. 3] The government does not dispute that Sargent

has exhausted his administrative remedies.

       Sargent is 70 years old, but has not served at least 30 years in prison. Accordingly, the

Court must determine whether extraordinary and compelling reasons warrant compassionate

release and, if so, whether a sentence reduction is consistent with the applicable policy

statements issued by the Sentencing Commission. § 3582(c)(1)(A). The applicable policy

statement is found at U.S.S.G. § 1B1.13. It provides:

       the court may reduce a term of imprisonment (and may impose a term of
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment) if, after considering the factors set
                                              -2-
       forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court
       determines that—
       (1)     (A) extraordinary and compelling reasons warrant the reduction; . . .
       (2)     the defendant is not a danger to the safety of any other person or to the
       community; as provided in 18 U.S.C. § 3142(g); and
       (3)     the reduction is consistent with this policy statement.

       The Guidelines commentary explains that any of the following constitute

“extraordinary and compelling reasons:”

              (A)      Medical Condition of the Defendant—
                       (i)    The defendant is suffering from a terminal illness (i.e., a
       serious and advanced illness with an end of life trajectory). . . . Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.
                       (ii)   The defendant is—
                              (I)     suffering from a serious physical or medical
       condition,
                              (II)    suffering from a serious functional or cognitive
       impairment, or
                              (III) experiencing deteriorating physical or mental
       health because of the aging process that substantially diminishes the ability of
       the defendant to provide self-care within the environment of a correctional
       facility and from which he or she is not expected to recover.
                (B)    Age of the Defendant—The defendant (i) is at least 65 years old;
       (ii) is experiencing a serious deterioration in physical or mental health because
       of the aging process; and (iii) has served at least 10 years or 75 percent of his or
       her term of imprisonment, whichever is less.
                (C)    Family Circumstances . . .
                (D) Other Reasons—As determined by the Director of the Bureau of
       Prisons, there exists in the defendant’s case an extraordinary and compelling
       reason other than, or in combination with, the reasons described in subdivisions
       (A) through (C).

       Sargent has not demonstrated that “extraordinary and compelling reasons” exist which

would support his early release from incarceration. To begin, the record does not indicate that

his leukemia is a serious and advanced illness with an end-of-life trajectory. The government

has provided a declaration from Heidi Haight-Biehler, D.O., the Clinical Director at the

Federal Correctional Complex in Tucson, Arizona, were Sargent is housed. [Record No. 140-


                                              -3-
1] She reports that a diagnosis of chronic lymphocytic leukemia was entered in Sargent’s chart

on August 7, 2017, and a hematology consulted was entered on that date. According to Haight-

Biehler, chronic lymphocytic leukemia is a “chronic illness with an indolent course” and the

“only treatment is monitoring and observation until the white blood count approaches or

reaches 100,000.” Id. Sargent has undergone regular laboratory studies and his blood count

“is not near or has not met the threshold of 100,000.” Id. Immunizations are offered to prevent

secondary infections, but Sargent has declined these with the exception of pneumococcal

vaccines. Sargent is also being treated by “lymphoma expert,” Dr. Persky, who has confirmed

this course of treatment. Id.

       Even if Sargent’s leukemia constitutes a serious medical condition from which he is

not expected to recover, he has not established—or even alleged—that it diminishes his ability

to provide self-care within the correctional facility. Instead, he alleges that his condition makes

him tired and short of breath and that, if released, he could obtain better treatment, food, and

the support of his family and community. [Record No. 134, pp. 8-9] But none of these

allegations relate to Sargent’s ability to perform basic self-care within the institution. Thus,

he has not established that there is an extraordinary and compelling justification for

compassionate release based on his medical condition. Sargent also does not allege that he has

experienced a serious deterioration in physical or mental health because of the aging process,

nor does he cite family circumstances as a reason for allowing compassionate release.

       Even if Sargent had otherwise established extraordinary or compelling circumstances

warranting release, the 18 U.S.C. § 3553(a) factors weigh strongly against it. Courts must

impose sentences that are “sufficient, but not greater than necessary” to satisfy the purposes of

sentencing. The following well-known factors are considered:
                                               -4-
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for –
               (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines . . .
       (5) any pertinent policy statement . . . by the Sentencing Commission;
       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

       In this case, the nature and circumstances of the defendant’s offense are particularly

egregious. In March 2009, Sargent escaped from the Branchville Correctional Facility in

Branchville, Indiana, where he was serving a 70-year sentence for armed robbery, rape, and

other crimes. He and two other inmates effectuated the escape by hitting a maintenance worker

in the head with a hammer.

       Sargent and his co-defendants caused considerable mayhem following their escape.

This includes a display of extreme violence over the course of several days during which

Sargent and his cohorts beat numerous victims and robbed them at gunpoint. Additionally,

when confronted by law enforcement, Sargent jumped from a moving vehicle with a loaded

firearm and attempted to carjack an elderly couple. Sargent also reports a long history of drug

and alcohol abuse. [Record No. 134, pp. 7-8] Accordingly, this factor weighs heavily against

release and strongly suggest that Sargent is likely to remain a danger to his community. See

18 U.S.C. § 3142(g).


                                             -5-
       Reducing Sargent’s sentence also would unduly diminish the seriousness of his crime,

would not promote respect for the law, and would not serve the need of protecting the public

from future crimes. Looking at Sargent’s crime of conviction in a vacuum, there is a clear

public interest in preventing felons from possessing firearms. See United States v. Weber, No.

3:91cr138(DJN), 2020 WL 618828 (E.D. Va. Feb. 10, 2020) (citing United States v. Pruess,

703 F.3d 242, 247-48 (4th Cir. 2012)). However, the totality of the circumstances paints a

much more alarming picture.        Sargent was consistently involved in criminal activity

throughout his adult life until he was convicted of rape, sodomy, armed robbery, and other

crimes, and sentenced to 70 years’ imprisonment, when he was 37 years old. He escaped from

prison in 2009 when he was 59 years old. This conduct indicates that, after 20 years of

imprisonment, Sargent still maintained a propensity for violence and a lack of respect for the

law. And while Sargent has expressed a desire to be reunited with his family, he has not

presented any evidence of rehabilitation since the time he committed his most recent offense.

       Sargent contends that early release would enable him to obtain superior medical care,

but he has not explained what type of care he seeks or why he needs it. After all, he has

declined most of the care offered to him in custody, including routine immunizations.

Accordingly, this factor also weighs against granting the defendant’s motion for release.

       Finally, Sargent’s guidelines range was 262 to 327 months. Releasing him before he

has served even the low end of this range would not serve the need of avoiding unwarranted

sentencing disparities.

       Accordingly, it is hereby




                                             -6-
       ORDERED that the defendant’s motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A), as modified by the First Step Act of 2018 [Record No. 134], is hereby

DENIED.

       Dated: February 24, 2020.




                                            -7-
